Citation Nr: 1441773	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date earlier than May 23, 2006, for the award of a separate compensable rating for residual scars of service-connected residuals of laparotomy for duodenal ulceration. 

2. Whether there was clear and unmistakable error in a September 1986 rating decision which failed to award a separate compensable rating for scars as a residual of laparatomy for duodenal ulceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to August 1986. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2011, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disability and dental care have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that there was clear and unmistakable error in a September 1986 rating decision which failed to award a separate compensable rating for scars as a residual of laparatomy for duodenal ulceration.  In its August 2011 Remand, the Board directed the AOJ to adjudicate the matter of whether there was CUE in the September 1986 rating decision which failed to grant a separate compensable rating for scars as residuals of a laparotomy.  In such adjudication, the AOJ was instructed to note that a February 2005 Board decision subsumed the September 1986 RO decision only as to the effective date for a compensable rating for the "nonscar" residuals of a laparotomy, and that the prior Board decision did not subsume the September 1986 rating decision as to its failure to award separate service connection and a compensable rating for scar residuals of a laparotomy.  Significantly, the AOJ was instructed that, if the benefit sought was not granted, and only if the Veteran completed a timely appeal as to the matter by filing a timely substantive appeal with the RO, then such issue should be certified to the Board for appellate consideration.  

The Veteran also sought entitlement to an earlier effective date for the award of a separate compensable rating for residual scars of service-connected residuals of laparotomy for duodenal ulceration, which the Board also remanded in August 2011 after finding that it was intertwined with the CUE issue.

Pursuant to the Board's August 2011 Remand instructions, the AOJ issued a rating decision in June 2012 in which it found that clear and mistakable error was not committed in the September 1986 rating decision at issue.  The Veteran was notified of this decision, and his appellate rights, in July 2012.  (The Veteran was also issued a supplemental statement of the case in June 2012 with respect to the other issue on appeal, entitlement to an earlier effective date for the award of a separate compensable rating for residual scars of service-connected residuals of laparotomy for duodenal ulceration.)  

In August 2012, the Veteran submitted a response to the June 2012 supplemental statement of the case in which he also continued to allege CUE with the September 1986 rating decision.  This constituted a notice of disagreement as to the June 2012 rating decision on the CUE issue.  However, the AOJ did not reconsider or issue a statement of the case with respect to the issue of CUE, nor did it direct the Veteran to submit a substantive appeal with respect to the issue if he continued to disagree with the decision, as explicitly directed in the Board's August 2011 Remand.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Veteran submitted correspondence in September 2012 in which he continued to allege CUE with respect to the September 1986 rating decision.  He also alleged that he was not informed of his rights to submit additional evidence at his hearing, and that he did not receive adequate representation at his hearing.  Moreover, the Veteran expressed that there were "extra-ordinary amounts" of medical evidence relevant to his claims which had not yet been submitted, and inquired as to where and/or whom he should submit this evidence.  

As such, the Board finds that these matters must again be remanded for additional development and to ensure that there is compliance with the Board's August 2011 Remand instructions.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any and all evidence pertaining to his claim of entitlement to an effective date earlier than May 23, 2006, for the award of a separate compensable rating for residual scars of service-connected residuals of laparotomy for duodenal ulceration, and his allegation that there was clear and unmistakable error in the September 1986 rating decision which failed to award a separate compensable rating for scars as a residual of laparatomy for duodenal ulceration.  After obtaining authorization(s) from the Veteran, obtain copies of all identified treatment records which are not already associated with the record and associate them with the claims file.  If any private treatment records are identified the AOJ must make two attempts to obtain the relevant private treatment records, or make a formal finding that further attempts would be futile.  If no records are obtained, the AOJ must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts made to obtain them, and (3) inform him that the claim will be rated on the evidence of record but that he is not prohibited from submitting records at a later date if such submission is otherwise allowed.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All attempts to obtain the records should be documented in the claims file.

With respect to any VA treatment records identified by the Veteran, attempt to obtain copies of all of these records from the relevant VA facilities.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Furnish the Veteran and his representative a statement of the case with respect to the issue of whether there was clear and unmistakable error in a September 1986 rating decision which failed to award a separate compensable rating for scars as a residual of laparatomy for duodenal ulceration.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal. 

3.  After completing any additional necessary development, the AOJ should readjudicate the issue of entitlement to an earlier effective date for the award of separate service-connection for residual scars of service-connected residuals of laparotomy for duodenal ulceration.  If the disposition remains unfavorable, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



